Citation Nr: 1606344	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-33 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. §§ 1310 and 1318 (West 2014).

2.  Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He died in May 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which found the appellant ineligible to receive death benefits because she did not qualify as a surviving spouse.

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge in November 2015.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. The appellant was married to the Veteran at the time of his death in May 2009.

2. The Veteran and the appellant did not continuously cohabitate throughout their marriage as a result of a separation procured by the Veteran, without the fault of the appellant.

3. At the time of his death, the Veteran had several service-connected disabilities, including osteomyelitis and diabetes mellitus.

4. The Veteran's service-connected osteomyelitis was an underlying cause of his death, as evidenced by the death certificate. 


CONCLUSIONS OF LAW

1. The appellant is recognized as the Veteran's surviving spouse for the purposes of entitlement to DIC benefits under 38 U.S.C.A. § 1310 (West 2014).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken herein, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Appellant's Status as the Veteran's Surviving Spouse

The appellant filed an application for death benefits in December 2010.  

VA death benefits, including DIC and death pension, are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1318, 1541.  Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

The requirement of continuous cohabitation from the date of marriage to the date of the veteran's death will be considered met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations that ordinarily occur, including those caused through fault of either party, will not break the continuity of the cohabitation.  Id.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that under 38 C.F.R. § 3.53(b), a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, the Veteran died in May 2009.  The evidence of record shows that the Veteran divorced his first wife in May 1974 and married the appellant in June 1975.  See Default Judgment of Divorce, Certificate of Marriage (VBMS Correspondence 11/13/2015). 

The appellant testified at her Board hearing that the Veteran had a drug problem and was arrested in March or April of 2002.  She stated that she did not see him after his arrest in 2002.  He never came home and never contacted her.  She stated that she called him a few times when she was able to learn where he was, but if he came to the phone, he would not answer.  See Hearing Transcript.  In another statement, the appellant stated she made repeated attempts to contact him to re-start the relationship.  See December 2013 VA Form 9.

The record shows the Veteran lived with his ex-wife from 2002 until his death in 2009.  See, e.g., Letter from First Wife (VVA Correspondence 9/12/2011).  Although he at times referred to his ex-wife as his wife when she accompanied him to doctors' appointments, the record does not show that the Veteran ever attempted to divorce the appellant or to legally re-marry his first wife.  

The Veteran's original death certificate showed that he was divorced at the time of his death; however, a corrected death certificate was issued in October 2010, showing the Veteran was married to the appellant at his time of death.  

There is no other evidence in the record regarding the circumstances of the Veteran's and appellant's separation.  Although at hearing, the appellant's representative referenced statements from the appellant's family members that he intended to submit, these were not submitted to the Board.  There is no evidence to contradict the appellant's assertions, and thus the Board regards them as true.  The evidence of record shows that the Veteran was married to the appellant at the time of his death.  It also shows that the Veteran procured the marital separation from the appellant and does not indicate any fault on the appellant's part with regard to the separation.  There is no evidence that the appellant has remarried or held herself out as anyone else's spouse.

Accordingly, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA death benefits.  Resolving all doubt in her favor, the Board finds that the evidence is at least in equipoise, and recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is warranted.  38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54.

III.  Service Connection for the Cause of the Veteran's Death

The cause of a veteran's death will be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Prior to the Veteran's death in 2009, he had been granted service connection for osteomyelitis and diabetes mellitus, in addition to several other disabilities.  The Certificate of Death lists the underlying causes of death as cardiogenic shock, due to severe pulmonary hypertension, due to osteomyelitis.  Other significant conditions contributing to death included acute renal failure, severe CAD (coronary artery disease), and DM (diabetes mellitus).  The death certificate is competent and probative evidence that a service-connected disability-osteomyelitis-was an underlying cause of the Veteran's death.  Service connection for the Veteran's cause of death is warranted.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312.

IV.  Additional Considerations

The Board notes that entitlement to accrued benefits would not be warranted.   While the Veteran had pending claims at the time of his death, the appellant did not file a claim for accrued benefits within one year of the date of the Veteran's death.  38 U.S.C.A. § 5121, 38 C.F.R. § 3.1000.  In addition, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is rendered moot by the Board's grant of service connection for the cause of death under 38 U.S.C.A. § 1310.

ORDER

The appellant is granted dependency and indemnity compensation based on the Veteran's service-connected cause of death.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


